Citation Nr: 1448262	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  09-29 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating higher than 70 percent for posttraumatic stress disorder (PTSD) with alcohol use disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel




INTRODUCTION

The Veteran had active service from August 1967 to September 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In a January 2010 rating decision, the RO granted an increased initial evaluation of 30 percent for PTSD with alcohol use disorder, effective February 2008.  As that grant did not represent a total grant of benefits sought on appeal, this claim for increase remained before the Board.  See AB v Brown, 6 Vet. App. 35 (1993).

The Veteran requested a hearing before the Board.  The requested hearing was scheduled in October 2009; however, the Veteran failed to appear.  As good cause was not presented, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2014).

In a November 2012 decision, the Board granted entitlement to an initial rating of 50 percent, but no higher.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a joint motion for partial remand in May 2013, the Court vacated and remanded that part of the Board decision that denied a rating in excess of 50 percent for readjudication in accordance with the joint motion.  

In December 2013 and May 2014, the Board remanded this claim for additional development.  The RO was instructed to afford the Veteran a VA examination and to provide a diagnosis that conformed to the DSM-IV.  The Veteran was afforded a VA examination in June 2014.  Therefore, the Board finds that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  That development having been completed, the claim is now ready for appellate review.

In a September 2014 rating decision, the RO granted an increased initial evaluation of 70 percent for PTSD with alcohol use disorder, effective February 2008.  Despite the grant of this increased initial evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 70 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU rating is part of an appeal for a higher initial rating claim when such claim is raised by the record.  Here, the Board notes the Veteran has applied separately for entitlement to TDIU and the claim is pending before the RO.  See September 2014 VA 21-8940.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (4).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.


FINDING OF FACT

The Veteran's PTSD, with alcohol use disorder, is not manifested by total occupational and social impairment.




	(CONTINUED ON NEXT PAGE)


CONCLUSION OF LAW

The criteria for an initial rating higher than 70 percent for the Veteran's PTSD, with alcohol use disorder, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board notes that the Veteran's disagreement is with the initial evaluation following the grant of service connection for PTSD.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained post-service treatment records, and multiple VA medical opinions and examinations pertinent to the issue on appeal.  

The Board notes that the Veteran was granted Social Security Administration (SSA) disability benefits based on his nonservice-connected burn injuries.  However, he did not report that he was in receipt of such benefits due to his service-connected disabilities.  Not all medical records or all SSA disability records must be sought, only those that are relevant to the Veteran's claim.  To conclude that all medical records or all SSA disability records are relevant would render the word relevant superfluous in the statute governing VA's duty to assist.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The relevant records for the purpose of § 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The Board finds that the outstanding SSA records are not relevant to the Veteran's claims decided herein as they are not shown or alleged to pertain to his service-connected PTSD.  Therefore, the Board concludes that the outstanding SSA records are not pertinent to the claims decided herein and it is not necessary to obtain them.

Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim. 

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to an Initial Rating Higher than 70 Percent for PTSD, with Alcohol Use Disorder

The Veteran seeks entitlement to an initial rating higher than 70 percent for PTSD, with alcohol use disorder.

Applicable Laws

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130, Diagnostic Code 9411, is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of the Veteran's occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Id. 

The Veteran is rated as 70 percent disabled under 38 C.F.R. § 4.130, Diagnostic Code 9411.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The rating of 70 percent is warranted where there is evidence demonstrating that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Examples of symptoms include, but are not limited to suicidal ideation; obsessional rituals which interfere with his routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms including, but not limited to: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

Facts

Service connection for PTSD with dysthymia was established by a November 2008 rating decision, at which time a 10 percent rating was assigned, effective from February 2008.  In a January 2010 rating decision, the Veteran's rating was increased to 30 percent, effective from February 2008.  In a January 2013 rating decision, the Veteran's rating was increased to 50 percent, effective February 2008.  In a September 2014 rating decision, the Veteran's diagnosis was changed to PTSD with alcohol use disorder, and his rating was increased to 70 percent, effective February 2008.  The Veteran seeks an initial rating higher than 70 percent, for the entire appeal period.

The Veteran was afforded a VA examination in October 2008.  He reported difficulty sleeping, having nightmares, feelings of guilt, and that he actively tried to avoid thoughts of his military stressor.  He also reported some suicidal thoughts.  The Veteran indicated that he was easily irritated, but had not been violent or angry.  He reported his concentration was fine at work and denied any hypervigilance or exaggerated startle response.  The Veteran stated that he had trouble with relationships, including with his wife.  He denied panic attacks or agoraphobia.  The Veteran indicated that he went to the grocery store and spent time at the American Legion, socializing with his friends.  He also stated that he talked at schools and Boy Scout meetings about fire safety.  The examiner noted that the Veteran's activities of daily living (ADL) were good.  The Veteran denied any auditory or visual hallucinations.  He was oriented to person, place, time and situations.  Immediate, recent, and remote memories were intact.  A GAF score of 70 was assigned, and the examiner stated that the Veteran had mild symptoms, and was generally functioning pretty well, with meaningful relationships at the American Legion as well as with his mother.

VA treatment notes indicate the Veteran called the Suicide Prevention Hotline number in October 2009 and November 2009.  At the time, he reported having suicidal thoughts, but he did not have plans or intent.  

The Veteran was afforded a VA examination in November 2009.  He reported that he lived with his mother, and had a few friends at the American Legion.  However, he stated that he felt lonely, as he did not have any close friends.  The Veteran indicated that he felt depressed, angry, and irritable.  He also reported having nightmares.  He was oriented to time, place, and person and denied any delusions or hallucinations.  Attention, memory, and concentration were adequate.  He verbalized suicidal ideation, but denied intent or plans.  A GAF score of 60 was assigned.  The examiner noted that symptom exacerbation was present since the previous VA examination, secondary to increased psychosocial stressors.  

A VA treatment note from March 2012 indicated the Veteran reported that as long as he took his medication, he was okay.  There were no noted delusions, illusions or hallucinations.  He denied suicidal thoughts or plans.  The physician stated that recent testing showed the Veteran had memory issues directly related to alcohol abuse.

A VA treatment note from February 2013 indicated the Veteran was going to counseling sessions at the Vet Center to address his PTSD.  The Veteran reported that the sessions were helping, but that he preferred individual sessions to group sessions.  He indicated his symptoms of PTSD, depression and anxiety, were under good control at the time.

The Veteran was afforded a VA examination in March 2014.  It was noted that the Veteran had PTSD and alcohol use disorder.  The examiner stated that it was not possible to differentiate what symptoms were attributed to each diagnosis.  The examiner indicated that the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported living with his mother and indicated that they have a good relationship.  He also indicated that an 18 year old male lived with him, and reported a good relationship with him as well.  It was noted that the Veteran has not had contact with his two adult children since 1996 and denied any romantic relationships since his divorce in 1996.  The Veteran reported hobbies of watching television, playing video games, visiting with friends, and going to the American Legion.  He denied having any employment since 2005.  The Veteran reported mild depressed mood for a few hours most days, and periods of ruminative worry concerning his mother's health.  He reported suicidal thoughts once a month, but denied any plans or attempts since 2009.  The Veteran indicated he continued to experience symptoms of intrusive daily thoughts of military trauma, frequent nightmares, racing heart, avoidance of memories of military trauma and feelings of guilt.  The examiner noted the Veteran's grooming appeared adequate and he was oriented to person, place and time.  Speech was normal and affect was broad in range.  

The Veteran was afforded a VA examination in June 2014.  The examiner indicated that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he still lived with his mother and an 18 year old male.  However, he indicated that he left the house less often than since the last VA examination, as his mother's dementia was much worse.  However, he reported that he continued to go to the American Legion and visit with friends every day of the week, except for Sundays.  The Veteran reported hobbies of playing video games, and indicated that he would like to go fishing.  He denied any suicidal ideations for the last three months, but reported symptoms of hopelessness and worthlessness.  He also reported nightmares, difficulty sleeping, hypervigilance, exaggerated startle response and reduced concentration.  The Veteran reported mild to moderate social impairment related to periods of isolation, lack of trust in others that affects his ability to connect and relate, decreased interest in social activities, and irritability that leads to frequent conflict in his relationships.  The Veteran was casually dressed and well groomed.  His thinking was logical and goal directed.  His affect was broad in range, and his mood congruent.  He was oriented to person, place and time.  He spoke with a normal rate of speech and tone of voice and he maintained adequate eye contact and was cooperative throughout the examination. He denied delusions or hallucinations.   A GAF score of 60 was assigned.

Analysis

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the current 70 percent rating appropriately reflects the level of severity of the Veteran's PTSD.  As noted above, the Veteran suffers from symptoms such as depression, suicidal thoughts, irritability, difficulty sleeping and impairment in occupational and social relationships.

A rating higher than 70 percent is not warranted.  There is no evidence that the Veteran experiences symptoms exhibiting total social and occupational impairment.  For example, he did not have symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  In fact, during the VA examinations and multiple psychiatric consultations at the VA center, the Veteran consistently denied delusions and hallucinations, was appropriately groomed, and oriented to time and place.  Furthermore, throughout the course of the appeal, it was noted that the Veteran maintained a good relationship with his mother and participated in activities at the American Legion.  Additionally, the Veteran indicated that he has hobbies, such as playing video games.  

The Board acknowledges that the Veteran reported that he has not worked since 2005.  However, while VA examiners have determined that the Veteran's PTSD impacts his occupational functioning, they have consistently not found that the Veteran has total occupational impairment or that he has been unemployable due to his psychiatric disability.  Instead, the evidence consistently shows that the Veteran's disability has not been manifested by gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  Indeed, the Veteran was consistently found to have no evidence of impairment of thought or communication due to his PTSD.  His speech was also consistently logical and coherent.  Additionally, while the Veteran has had suicidal ideation, he did not have any intent or plans.  The Veteran was consistently appropriately dressed.  The evidence also shows that the Veteran was always oriented in all spheres.  Furthermore, the evidence of record does not show that the Veteran's memory loss included names of close relatives, own occupation, or own name.  

The Board realizes that the symptoms noted in the rating criteria are not intended to be an exhaustive list, but are examples of the types and severity of symptoms that indicate a certain level of disability.  Thus, the Board believes that based on the overall record, including the Veteran's lay statements, the effects of the Veteran's PTSD symptoms were not described to be of a type, frequency, and severity that are in accord with the level of impairment contemplated by the criteria for a 100 percent schedular rating. 

The Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and do not more nearly approximate the criteria for a higher evaluation at any time during all relevant periods on appeal.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board has considered whether any additional Diagnostic Codes would yield an increased rating; however, as the Veteran is diagnosed with PTSD, the most appropriate Diagnostic Code is 9411 for PTSD symptoms.

Extraschedular Consideration

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a higher rating for additional or more severe symptomatology than is shown by the evidence.  In this case, the Veteran's 70 percent rating contemplates his functional impairment as well as his subjective complaints.  His disability is severe, but there is no evidence of total social and occupational impairment.  Therefore, the Veteran's subjective complaints were included in the 70 percent rating.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial rating higher than 70 percent for PTSD, with alcohol use disorder, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


